***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
    STATE OF CONNECTICUT v. JOSE E. RAMOS
                 (AC 42330)
                DiPentima, C. J., and Keller and Bright, Js.

                                  Syllabus

The defendant, who had been convicted of the crime of murder, appealed
   to this court from the judgment of the trial court denying his motion
   to correct an illegal sentence. In his motion to correct, the defendant
   sought to have the court vacate the judgment of conviction on the ground
   that he was not the defendant named in the charging instrument and,
   thus, that the court lacked jurisdiction over him. The trial court denied
   the motion to correct on the ground that the claim raised therein did
   not challenge the legality of the sentence imposed. Held that although the
   trial court correctly determined that the defendant’s motion to correct
   an illegal sentence was not the proper procedural vehicle to raise his
   claim concerning the legality of his conviction, the trial court should
   have dismissed, rather than denied, the motion to correct, as it raised
   claims that did not challenge the legality of the sentence imposed or
   the disposition made during the sentencing proceeding, and, therefore,
   the court lacked jurisdiction over the motion.
        Argued October 23—officially released November 26, 2019

                            Procedural History

  Substitute information charging the defendant with
the crime of murder, brought to the Superior Court in
the judicial district of New London and tried to the jury
before A. Hadden, J.; verdict and judgment of guilty;
thereafter, the court, Strackbein, J., denied the defen-
dant’s motion to correct an illegal sentence, and the
defendant appealed to this court. Improper form of
judgment; judgment directed.
  Jose E. Ramos, self-represented, the appellant
(defendant).
  Brett R. Aiello, special deputy assistant state’s attor-
ney, with whom, on the brief, were Michael L. Regan,
state’s attorney, and Lawrence J. Tytla, supervisory
assistant state’s attorney, for the appellee (state).
                          Opinion

   PER CURIAM. The self-represented defendant, Jose
E. Ramos, appeals from the judgment of the trial court
denying his motion to correct an illegal sentence.1 In
2016, following a jury trial, the defendant was convicted
of murder in violation of General Statutes § 53a-54a.2
Thereafter, the court, A. Hadden, J., imposed a sentence
of sixty years of incarceration. In his motion to correct,
filed on September 5, 2018, the defendant asked the
court to reverse or vacate the judgment of conviction
on the ground that the court lacked jurisdiction over
him because he ‘‘is not the defendant named in the
charging instrument.’’ The defendant also presented the
court with a memorandum of law that, in his view,
supported his claim. The court, Strackbein, J., heard
argument on the motion on October 12, 2018. In its
October 16, 2018 memorandum of decision, the court,
noting that the defendant’s arguments in support of the
motion generally were incomprehensible, nonetheless
accurately distilled his arguments to be his assertion
that he is a ‘‘sovereign citizen,’’ and, therefore, his con-
viction was illegal because he was not subject to the
jurisdiction of the court. The court reasoned that the
arguments raised by the defendant in the motion to
correct did not challenge the legality of the sentence
imposed, assert a violation of his double jeopardy rights,
or implicate any of the established criteria on which it
could afford him any relief with respect to the sentence
imposed. The court denied the motion to correct, and
this appeal followed.3
   Recently, this court reiterated the settled principles
of law that govern motions to correct an illegal sentence
as follows: ‘‘[Our Supreme Court] has held that the
jurisdiction of the sentencing court terminates once a
defendant’s sentence has begun, and, therefore, that
court may no longer take any action affecting a defen-
dant’s sentence unless it expressly has been authorized
to act. . . . Practice Book § 43-22, which provides the
trial court with such authority, provides that [t]he judi-
cial authority may at any time correct an illegal sentence
or other illegal disposition, or it may correct a sentence
imposed in an illegal manner or any other disposition
made in an illegal manner. An illegal sentence is essen-
tially one which either exceeds the relevant statutory
maximum limits, violates a defendant’s right against
double jeopardy, is ambiguous, or is internally contra-
dictory. . . . We previously have noted that a defen-
dant may challenge his or her criminal sentence on the
ground that it is illegal by raising the issue on direct
appeal or by filing a motion pursuant to § 43-22 with
the judicial authority, namely, the trial court. . . . Sim-
ply stated, a challenge to the legality of a sentence
focuses not on what transpired during the trial or on
the underlying conviction. In order for the court to have
jurisdiction over a motion to correct an illegal sentence
after the sentence has been executed, the sentencing
proceeding, and not the trial leading to the conviction,
must be the subject of the attack.’’ (Citations omitted;
internal quotation marks omitted.) State v. Battle, 192
Conn. App. 128, 134–35,       A.3d      (2019); see also
State v. Lawrence, 281 Conn. 147, 158–59, 913 A.2d
428 (2007).
   On the basis of our review of the record and the
arguments advanced by the defendant before this court,
we conclude that the trial court correctly determined
that the defendant’s motion to correct was not the
proper procedural vehicle to raise the claim set forth
therein because, properly construed, it attacks the valid-
ity of the defendant’s underlying conviction. We con-
clude, however, that the court should have dismissed,
rather than denied, the motion. As we previously have
determined, a trial court lacks subject matter jurisdic-
tion and, therefore, should dismiss claims raised in a
motion to correct that do not challenge the legality of
the sentence imposed or disposition made during a
sentencing proceeding. See, e.g., State v. Brown, 192
Conn. App. 147, 155,         A.3d       (2019); State v.
Walker, 187 Conn. App. 776, 794–95, 204 A.3d 38, cert.
denied, 331 Conn. 914, 204 A.3d 703 (2019); State v.
Gemmell, 155 Conn. App. 789, 791, 110 A.3d 1234, cert.
denied, 316 Conn. 913, 111 A.3d 886 (2015); State v.
Smith, 150 Conn. App. 623, 636–37, 92 A.3d 975, cert.
denied, 314 Conn. 904, 99 A.3d 1169 (2014).
  The form of the judgment is improper, the judgment
denying the defendant’s motion to correct an illegal
sentence is reversed and the case is remanded with
direction to render judgment dismissing the motion for
lack of subject matter jurisdiction.
  1
    The defendant represented himself before the trial court in bringing the
motion to correct, and he represents himself before this court in bringing
the present appeal.
  2
    See State v. Ramos, 178 Conn. App. 400, 175 A.3d 1265 (2017) (affirming
judgment of conviction), cert. denied, 327 Conn. 1003, 176 A.3d 1195, cert.
denied,      U.S.   , 138 S. Ct. 2656, 201 L. Ed. 2d 1056 (2018).
  3
    The defendant filed the appeal in our Supreme Court. The Supreme
Court transferred the appeal to this court pursuant to Practice Book § 65-4.